significant index no significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug hospital association this letter constitutes notice that waivers of the minimum_funding standards for the plan for the plan years ending date and and for a waiver of the excise_tax under section b of the internal_revenue_code code for the plan_year ending date have been granted subject_to the following conditions within days of the date of the ruling letter collateral that is acceptable to the pbgc is provided to the plan to secure the amount of the waived funding deficiencies by date the hospital will contribute to the plan the amounts for which the conditional waivers have been granted a credit balance will be maintained in the funding standard at the end of each of the plan years ending ieee through you agreed to these conditions in a letter dated date if these conditions are not satisfied the waivers are retroactively null and void account for the plan that is not less than the outstanding balance of the amortization bases with respect to the waived amounts that are established and maintained under sec_412 of the code the conditional waivers of the minimum_funding standards have been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amounts for which the conditional waivers have been granted are the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date and the waiver of the excise_tax has been granted in accordance with section b of erisa the amount for which the excise_tax waiver has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of the end of the plan_year ending date to the extent such deficiency has not been corrected the hospital is a private not-for-profit teaching hospital consisting of a 65-bed acute care facility a 103-bed long-term care facility and a home health program many factors have lead to the hospital's current financial situation a decline in hospital reimbursements poor management oversight weak employee relations uncontrolled costs and investment losses in the plan all of which were magnified significantly by a labor strike in of the entire hospital nursing staff which virtually closed the acute care hospital for weeks and left a large gap in accounts_receivable the reputation of the hospital was damaged as patient care could not be provided to the community further complicating the financial situation for the hospital the hospital found it difficult to replace skilled labor that was lost as a result of the strike and the loss of employee confidence in the previous administration charge under sec_412 which was zero for the plan_year epdi the hospital has also been faced with significantly increased insurance expenses for worker's compensation coverage and property and casualty coverage in the fiscal_year ending date the hospital paid dollar_figure for worker's compensation insurance while in the fiscal_year ending date it paid dollar_figure an increase of insurance expenses for property and casualty coverage have likewise increased dramatically primarily due to the events of date investment losses in the plan have also contributed to the hospital's financial situation these losses have resulted in significantly increased required contributions for the plan years ending date and as a result of these losses the additional funding se was approximately dollar_figure million for the approximately dollar_figure for the dollar_figure for the plan_year ending the hospital has also experienced problems in recent years concerning its management during the period the hospital had begun to lose money and the board felt that its management firm was not adequately addressing the hospital's problems the board was not made aware of the pension deficit problem in a timely approximately year ending ii plan manner nor of the month deadline for filing for a waiver for the plan_year ending date until september of which resulted in dollar_figure in excise_taxes being paid_by the hospital this incident also led to problems with a bank loan that the hospital had recently finalized at the time the hospital negotiated an early buy out of in july of a new management firm was hired the existing management_contract by the hospital which the board also experienced problems with ultimately the new management agreement was also terminated as the board considered their performance to be material breaches of the agreement the geographic location of the hospital should benefit the hospital in their recovery efforts the hospital is the only hospital to serve the local community with almost years of history in the local community community support for the hospital should be strong the labor dispute with the nurses has been resolved and the nursing staff is net patient revenue had declined after the strike but has since near pre-strike levels stabilized the hospital has taken several steps to address its financial problems the hospital has engaged a consultant to identify areas of revenue enhancement and expense reduction hospital management is instituting expense reductions where appropriate utilizing benchmark statistics from best-practice institutions productivity targets are being established for each department based on these benchmarks each hospital service is being evaluated to determine its profitability versus the hospital's mission and current financial situation the hospital is also examining its entire revenue cycle process to ensure capture of all appropriate revenues which may be due and not recognized in the past this includes updating patient record coding reviews for accuracy modification of patient registration processes and more cohesive billing collections and follow-up activities additionally the hospital has recently hired a new chief_executive_officer and chief financial officer combined these two individuals have over years experience working in various capacities in the health care industry e the first financing will provide approximately dollar_figure million that is needed for capital improvements for the existing hospital facility this is anticipated to be accomplished within 90-days in addition the hospital has taken steps to restructure its debt to help them recover from this hardship the hospital has engaged the services of an investment banking firm to help them with restructuring its debt the financing plan for the hospital is being addressed in three separate steps the second financing is a 30-year amortization debt structure this is anticipated to take approximately months to arrange this financing would be under the federal government guarantee program called 223f hud the proceeds would be used to retire a dollar_figure million e debt due to the bank in november of plus some required renovation necessary to satisfy hud e the final financing is to provide payment of the balance of the waived minimum_funding requirements for the plan years ending date and it is anticipated that this will be a five year interest only bond it is anticipated that this could be completed by the end of benefit accruals to the plan ceased as of date as of date the plan wa sec_62 funded on a current_liability basis financial information submitted by the hospital shows that the hospital's financial situation is improving the year-to-date profit for the association of approximately dollar_figure through date is an improvement over recent years this includes a year-to-date profit of dollar_figure for the hospital approximately dollar_figure higher than what they were projecting through date on revenues of approximately dollar_figure million approximately dollar_figure million higher than year-to-date projections the long term debt restructuring once completed will be a huge step in the road to recovery hence it has been determined that it is in the best interest of plan participants that the waivers be granted subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending po should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedules b the date of this letter we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in if you have any questions concerning this matter please contact sincerely carol d gold director employee_plans
